If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                           COURT OF APPEALS


PEOPLE OF THE STATE OF MICHIGAN,                                    UNPUBLISHED
                                                                    March 18, 2021
               Plaintiff-Appellee,

v                                                                   No. 351225
                                                                    Alger Circuit Court
RUBEN JOSEPH RODRIGUEZ,                                             LC No. 2012-001998-FC

               Defendant-Appellant.


Before: MARKEY, P.J., and SHAPIRO and GADOLA, JJ.

PER CURIAM.

        In an earlier appeal, this Court affirmed defendant’s convictions but remanded the case for
the trial court to determine whether a preponderance of the evidence supported the 15-point
assessment for offense variable (OV) 8 and to articulate its reasons for assessing 15 points for OV
10. People v Rodriguez, unpublished per curiam opinion of the Court of Appeals, issued October
21, 2014 (Docket No. 315216), pp 1, 4-6. On remand, the trial court found that the 15-point scores
for OVs 8 and 10 were appropriate, citing evidence that supported the assessments. Defendant
appeals by right. We affirm.

       On January 18, 2013, a jury found defendant guilty of first-degree home invasion, MCL
750.110a(2), conspiracy to commit first-degree home invasion, MCL 750.110a(2) and MCL
750.157a, unlawful imprisonment, MCL 750.349b, conspiracy to commit unlawful imprisonment,
MCL 750.349b and MCL 750.157a, armed robbery, MCL 750.529, conspiracy to commit armed
robbery, MCL 750.529 and MCL 750.157a, felonious assault, MCL 750.82, conspiracy to commit
felonious assault, MCL 750.82 and MCL 751.157a, intentional discharge of a firearm at a dwelling
or occupied structure, MCL 750.234b, felon in possession of a firearm, MCL 750.224f, and five
counts of possession of a firearm during the commission of a felony (felony-firearm), MCL
750.227b.

       Defendant was sentenced back in February 2013 as a second-offense habitual offender,
MCL 769.10, to 10 to 30 years’ imprisonment for the home invasion and related conspiracy
convictions, 7 to 22½ years’ imprisonment for the unlawful imprisonment and related conspiracy
convictions, 16 to 40 years’ imprisonment for the armed robbery and related conspiracy



                                               -1-
convictions, 18 months to 6 years’ imprisonment for the felonious assault and related conspiracy
convictions, 18 months to 6 years’ imprisonment for the firearm-discharge conviction, two to
seven and a half years’ imprisonment for the felon-in-possession conviction, and two years’
imprisonment for each of the felony-firearm convictions.

        Defendant filed an appeal by right, challenging his convictions and sentences. As
indicated, defendant’s convictions were affirmed, but the panel remanded the case for the trial
court to make findings with respect to OVs 8 and 10. On remand, the trial court determined that
the 15-point assessments for OV 8 and OV 10 were proper and explained its reasoning. This
appeal eventually ensued.

        Defendant argues on appeal that the trial court erred by assessing 15 points for OVs 8 and
10. We disagree. Under the sentencing guidelines, the trial court’s findings of fact are reviewed
for clear error and must be supported by a preponderance of the evidence. People v Hardy, 494
Mich 430, 438; 835 NW2d 340 (2013); People v Rhodes (On Remand), 305 Mich App 85, 88; 849
NW2d 417 (2014). Clear error is present when the appellate court is left with a firm and definite
conviction that an error occurred. People v Fawaz, 299 Mich App 55, 60; 829 NW2d 259 (2012).
This Court reviews de novo “[w]hether the facts, as found, are adequate to satisfy the scoring
conditions prescribed by statute . . . .” Hardy, 494 Mich at 438; see also Rhodes, 305 Mich App
at 88. In scoring OVs, a court may consider all record evidence, including the contents of a
presentence investigation report, plea admissions, and testimony presented at a preliminary
examination. People v Johnson, 298 Mich App 128, 131; 826 NW2d 170 (2012). “[D]ue process
bars sentencing courts from finding by a preponderance of the evidence that a defendant engaged
in conduct of which he was acquitted.” People v Beck, 504 Mich 605, 629; 939 NW2d 213 (2019).

       MCL 777.38(1)(a) provides that 15 points must be assessed for OV 8 if “[a] victim was
asported to another place of greater danger or to a situation of greater danger or was held captive
beyond the time necessary to commit the offense.” A sentencing court must “[c]ount each person
who was placed in danger of injury or loss of life as a victim.” MCL 777.38(2)(a). “A victim is
asported to a place or situation involving greater danger when moved away from the presence or
observation of others.” People v Chelmicki, 305 Mich App 58, 70-71; 850 NW2d 612 (2014).
Places of greater danger include locations where others are less likely to see the defendant
committing crimes. People v Steele, 283 Mich App 472, 491; 769 NW2d 256 (2009).

        Daniel Frandson’s testimony indicated that defendant and two of his accomplices forced
their way into Frandson’s home and assaulted him repeatedly. During the incident, Frandson
looked out a window, saw a utility worker outside, and attempted to communicate to the worker
that Frandson was in danger. One of defendant’s accomplices noticed the utility worker and alerted
defendant. Defendant then pressed a gun against Frandson’s forehead and told him to “move, get
down that f***ing hallway.” Defendant and an accomplice then forcibly moved Frandson down
the hallway. This evidence supported the finding that Frandson was asported to a place of greater
danger, i.e., down the hallway and away from the window and the observation of others. The trial
court relied on the evidence concerning the utility worker and the asportation caused by his
presence. The trial court did not clearly err in its findings on OV 8. And the assessment of 15
points for OV 8 was proper.




                                               -2-
        OV 10 pertains to the exploitation of a vulnerable victim. MCL 777.40. An assessment of
15 points is required if “[p]redatory conduct was involved.” MCL 777.40(1)(a). “ ‘Predatory
conduct’ means preoffense conduct directed at a victim, or a law enforcement officer posing as a
potential victim, for the primary purpose of victimization.” MCL 777.40(3)(a). Construing MCL
777.40, our Supreme Court in People v Huston, 489 Mich 451, 462-463; 802 NW2d 261 (2011),
stated:

               [T]o give meaning to the entirety of MCL 777.40(1), and out of recognition
       that 15 points for “predatory conduct” constitutes the highest number of points
       available under OV 10 and that “preoffense conduct” is being used to define
       “predatory conduct,” we conclude that the latter term does not encompass any
       “preoffense conduct,” but rather only those forms of “preoffense conduct” that are
       commonly understood as being “predatory” in nature, e.g., lying in wait and
       stalking, as opposed to purely opportunistic criminal conduct or preoffense conduct
       involving nothing more than run-of-the-mill planning to effect a crime or
       subsequent escape without detection. This is the only interpretation that gives
       meaning to all the paragraphs of MCL 777.40(1), while respecting the obviously
       hierarchal character of those provisions. In short, “preoffense conduct” must be
       read in context. . . . .

               In the instant case, although defendant may not have been lying in wait for
       a specific victim, he was unquestionably lying in wait for a victim. Therefore, his
       preoffense conduct was directed at “a victim.” MCL 777.40(3)(a). In this regard, it
       is helpful to consider why defendant was lying in wait, armed and hidden from
       view. And the answer to this question is quite obvious—he was doing this in order
       to place himself in a better position to be able to successfully rob someone in the
       parking lot. That is, defendant’s preoffense conduct of predatorily lying in wait,
       armed, and hidden from view was directed at “a victim.” Although defendant may
       not have known who his victim was going to be when he first undertook these
       actions, that does not undermine the fact that he was lying in wait for “a victim,”
       and thus that his preoffense conduct was directed toward such “a victim.”
       [Quotation marks and citations omitted.]

        The testimony of one of defendant’s accomplices, George Carmona, reflected that
defendant, Carmona, and another accomplice were armed, wearing fatigues, and lying in wait in
the woods outside Frandson’s house until his roommates left the home. After Frandson’s
roommates left, defendant and his accomplices ran to Frandson’s house and ambushed him. It had
been the plan all along to sneak up on Frandson’s house. The evidence established that defendant
engaged in preoffense conduct that included lying in wait while armed. Frandson was vulnerable
after his roommates left because he was alone and outnumbered in a rural, isolated location. Cf.
Huston, 489 Mich at 467 (“We conclude that a person walking alone at night in a parking lot while
two armed people hidden from that person’s view lie in wait to rob that person is a ‘vulnerable’
victim.”). The trial court’s findings were not clearly erroneous, and the court properly assessed 15
points for predatory conduct under OV 10.

         Finally, defendant argues that his appellate counsel in the prior appeal was ineffective for
failing to raise an argument challenging the trial court’s scoring of OV 7. This argument exceeds


                                                -3-
the scope of the remand this Court ordered in the prior opinion in this case. When “an appellate
court remands for some limited purpose following an appeal as of right in a criminal case, a second
appeal as of right, limited to the scope of the remand, lies from the decision on remand.” People
v Kincade, 206 Mich App 477, 481; 522 NW2d 880 (1994); see also People v Jones, 394 Mich
434, 435-436; 231 NW2d 649 (1975) (“the scope of [a] second appeal is limited by the scope of
the remand[]”). Nevertheless, on examination of the issue, we conclude that it is entirely lacking
in merit. The trial court determined that 50 points was the proper score for OV 7 because defendant
treated Frandson with egregious conduct that was designed to substantially increase the fear and
anxiety Frandson suffered during the offense. MCL 777.37(1)(a). There was an abundance of
evidence supporting this score. During the criminal episode, Frandson had a gun pointed at him,
was repeatedly threatened with death, was struck in the face with the butt of a gun, had his mouth
taped shut, was tied up and taped to a chair, had his head slammed against the corner of a wall
after he was screaming and flailing in the chair, was slapped, and was generally physically beaten
throughout the ordeal. Because the assessment of 50 points for OV 7 was proper, appellate
counsel’s performance in not raising any argument in regard to the scoring of OV 7 was not
deficient. See People v Ericksen, 288 Mich App 192, 201; 793 NW2d 120 (2010) (“Failing to
advance a meritless argument or raise a futile objection does not constitute ineffective assistance
of counsel.”).

       We affirm.



                                                            /s/ Jane E. Markey
                                                            /s/ Michael F. Gadola




                                               -4-